             Case 5:18-cv-00312-DAE Document 21 Filed 01/22/19 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

JOANNA CASTRO,                                  §
PLAINTIFF                                       §
                                                §
        V.                                      §              CIVIL NO. 5:18-CV-00312-DAE
                                                §
ALBERT SALINAS,                                 §
DEFENDANT                                       §



                 DEFENDANT'S DESIGNATION OF EXPERT WITNESSES


TO THE HONORABLE U.S. DISTRICT COURT:

        Defendant SALINAS ("Defendant") makes these expert disclosures in the above styled

and numbered cause of action, through its attorneys of record, and files this Defendant's

Designation of Expert Witnesses in accordance with the December 19, 2018, Order Granting

Joint Motion To Extend Scheduling Order Deadlines, and designates expert witnesses as

required by Federal Rule of Civil Procedure 26(a)(2).

                                                I.
                                       Identity of Experts

Retained Experts

        The following individual has expertise in their respective field, has been retained as an

expert for the purposes of litigation; may provide expert testimony regarding his specific areas of

knowledge; and may be used at trial to present evidence under Federal Rule of Evidence 702,

703, or 705:

Jerry R. Staton
Affordable Realistic Tactical Training (ARTT)
16705 Fagerquist Road
Del Valle, Texas 78617
(512) 247-2731


Defendant's Designation of Experts                                                   Page I
           Case 5:18-cv-00312-DAE Document 21 Filed 01/22/19 Page 2 of 5




        Jerry R. Staton is an expert witness in this lawsuit. Mr. Staton will testify regarding his

report and opinion given based on the review of the pleadings, documents, videos and audio

recordings in this case as enumerated in his report. Mr. Staton will further testify on police

procedures and the use of excessive force. It is anticipated that Mr. Staton will testify that

appropriate measures were taken by Officer Salinas in the course and scope of his duties in his

encounters with Plaintiff, Joanna Castro.

        Mr. Staton's opinions will be based upon the pleadings; discovery documents;

depositions; reports; arrest reports; booking records; medical records; videos; audios; relevant

statutes, regulations, codes and case law; Olmos Park Police Department Policy & Procedures

Policies and Procedures; and any exhibits and/or evidence that have been produced pursuant to

the discovery process in this case.

        Information regarding expert's professional experience, education and accomplishments,

please refer to the attached cuiticuh.im vitae. Mr. Staton's written report, with aesigrtated
materials/exhibits; curriculum vitae with publications; cases testified as expert; and fee schedule

are attached hereto as [DEFT 00008-00030].

        Defendant also incorporates herein for all purposes as though set forth verbatim, the

testimony of Mr. Staton in his oral deposition reflecting his opinions and conclusions and the

bases therefore, at such time as it is taken herein.

        Defendant and/or additional Defendants who have not filed a response and/or answer to

the instant lawsuit as of this date, reserve(s) the right to prepare and/or supplement his/their

Designation of Expert Witnesses as deemed necessary and/or as determined by the Court.




Defendant's Designation of Experts                                                   Page 2
           Case 5:18-cv-00312-DAE Document 21 Filed 01/22/19 Page 3 of 5




Non-retained Experts

        Patrick C. Bernal
        DENTON NA VARRO ROCHA BERNAL          & ZECH
        A Professional Corporation
        2517 North Main Avenue
        San Antonio, Texas 78212
        (210) 227-3243

        Mr. Bernal has been practicing law since 1983, all mostly within the litigation field and

municipal law field. He is licensed in all courts of the State of Texas, and admitted to practice in

the Western and Southern U.S. District Courts of Texas, and the U.S. Court of Appeals for the

Fifth Judicial Circuit. Mr. Bernal is anticipated to testify regarding any allegation of entitlement

to attorney's fees by the Plaintiff and will testify as to tl1e reasonable fees in civil rights cases, of

which he has several years experience.

        Adolfo Ruiz
        DENTON NAVARRO ROCHA BERNAL & ZECH
        A Professional Corporation
        2517 North Main Avenue
        San Antonio, Texas 78212
        (210) 227-3243

        Mr. Ruiz has been practicing law since 1984, all mostly within the litigation field and

municipal law field. He is licensed in all courts of the State of Texas, and admitted to practice in

the Western, Eastern, Northern and Southern U.S. District Courts of Texas, U.S. Court of

Appeals for the Fifth Judicial Circuit and the U.S. Supreme Court. Mr. Ruiz is anticipated to

testify regarding any allegation of entitlement to attorney's fees by the Plaintiff and will testify

as to the reasonable fees in civil cases, of which he has several years of experience.

        Lowell F. Denton
        DENTON NA VARRO ROCHA BERNAL           & ZECH
        A Professional Corporation
        2517 North Main Avenue
        San Antonio, Texas 78212
        (210) 227-3243



Defendant's Designation of Experts                                                        Page 3
           Case 5:18-cv-00312-DAE Document 21 Filed 01/22/19 Page 4 of 5




        Mr. Denton has been practicing law since 1976, all mostly within the litigation field and

municipal law field. He is licensed in all courts of the State of Texas, and admitted to practice in

the Western and Southern U.S. District Courts of Texas, the U.S. Court of Appeals for the Fifth

Judicial Circuit, and the United States Supreme Court.        Mr. Denton is anticipated to testify

regarding any allegation of entitlement to attorney's fees by the Plaintiff and will testify as to the

reasonable fees in civil rights cases, of which he has several years experience.

        Resumes for Mr. Bernal, Mr. Denton and Mr. Ruiz have been previously produced

[DEFT 00001-00007].

        Mr. Bernal, Mr. Denton and/or Mr. Ruiz will testify in rebuttal as to the reasonable and

necessary attorney's fees claimed by Plaintiff and the factors and evidence relating to the claim

for attorney's fees in this matter. This response is subject to supplementation regarding their

opinions as discovery proceeds and information is produced by the Plaintiff regarding attorney's

fees.
                                                 II.

        Defendant reserves the right to elicit testimony from any and all expert witnesses

designated in this case. Defendant states that it has not been determined who will be called to

testify at the trial of this cause, but Defendant reserves the right to elicit opinion testimony,

without limitation, from any and all witnesses or experts who may be designated by Plaintiff and

hereby reserve the right to call those persons during Defendant's case in chief or in rebuttal.

                                                 III.

        Defendant requests this Designation be considered as a supplementation of any and all

discovery requests seeking information regarding expert witnesses.




Defendant's Designation of Experts                                                      Page4
               Case 5:18-cv-00312-DAE Document 21 Filed 01/22/19 Page 5 of 5




           Signed this~,,?vtlay of January, 2019.

                                                                  Respectfully submitted,

                                                                  DENTON NAVARRO ROCHA BERNAL            & ZECH
                                                                  A Professional Corporation
                                                                  2517 N. Main Avenue
                                                                  San Antonio, Texas 78212
                                                                  Telephone:     (210) 227-3243
                                                                  Facsimile:     (210) 225-4481
                                                                  patrick.bernal@rampage-sa.com
                                                                  adolfo.ruiz@rampage-sa.com


                                                       BY:

                                                                  State Bar No. 02208750
                                                                  ADOLFO RUIZ
                                                                  State Bar No. 17385600
                                                                  ATTORNEYS FOR DEFENDANT


                                               CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy ofthe foregoing instrument has l5een smed
upon the below named individual(s) via certified mail, return receipt requested, unless otherwise
indicated, and according to the Federal Rules of Civil Procedure on the~day of January,
2019.

Millie L. Thompson                                                            E-NOTIFICATION
The Law Office of Millie L. Thompson                                          Email: millieaustinlaw{ivbrnmil.com
1411 West Avenue, Ste. 100
Austin, Texas 78701




F:\Castro, J v Olmos Park TML (45233)\Plcadings\Drafls\De!\ Designation ofExpcrts 2019 0122.doc




Defendant's Designation of Experts                                                                          Page 5
